Title: From Thomas Jefferson to Archibald Thweatt, 24 December 1821
From: Jefferson, Thomas
To: Thweatt, Archibald


Dear Sir
Monticello
Dec. 24. 21.
I have duly recieved your two favors of Nov. 6. & Dec. 13. requesting me to consent to the publication of my opinion on the encroachments of the Judiciary of the US. expressed in a former letter to you, but, my dear Sir, there is a time for all things; for advancing and for retiring; for a Sabbath of rest as well as for days of labor, and surely that Sabbath is arrived for one near entering on his 80th year. tranquility is the summum bonum of that age. I wish now for quiet, to withdraw from the broils of the world, to soothe enmities and to die in the peace and good will of all mankind. the thing too which you request has been done in substance. in the extract of a letter, published with my consent, recommending Colo Taylor’s book, and in a letter to a mr Jarvis, who wrote and sent me a book entitled ‘the Republican,’ in which letter I formally combated his heretical doctrine that the Judiciary is the ultimate expounder and arbiter of all constitutional questions. you are not aware of the inveterate hatred still rankling in the hearts of some of our old tories. I recieved the last summer a 4th of July oration from the son of a deceased friend. in my answer I commended it’s principles in moderate and inoffensive terms, expressing at the same time my affections for his father. he published my letter; and it drew on me torrents of abuse from particular tory papers, in the revived spirit of 96. and 1800. their columns were filled with Billingsgate against me for several months.—no, my dear friend, permit me at length to retire from the angry passions of mankind and to pass in undisturbed repose the few days remaining to me of life. they will surely be past in sentiments of sincere esteem and respect for yourself, and  affectionate attachment to mrs Theveatt.Th Jefferson